Plaintiff in error, Alex Roberts, was convicted at the January, 1913, term of the county court of Haskell county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of $50 and imprisonment in the county jail for a period of thirty days. Judgment was rendered on the 27th day of January, 1913, at which time the court gave thirty days within which to make and serve case-made. On the 27th day of February thereafter, and after the expiration of the said thirty days, the court attempted to extend the time within which to prepare and serve case-made for a period of thirty days longer. The Attorney General has filed a motion to strike case-made on the ground that the order made on the 27th day of February was made at a time when the court was without jurisdiction to grant an extension. The law is well settled in this state that an order extending the time within which to serve case-made must be made before the time originally granted has expired and must conform to the statutory regulations. This order does not conform to the law and is therefore void and the order made by the trial court on the 27th day of February was of no effect. The case-made not having been served within the time granted originally, the motion to strike is sustained and the case-made accordingly striken. Upon a careful examination of the transcript we find no error sufficient to justify a reversal. The judgment of the lower court is therefore affirmed, with directions to that court to cause the same to be enforced. Mandate shall issue instanter. *Page 650